Citation Nr: 1329423	
Decision Date: 09/13/13    Archive Date: 09/20/13

DOCKET NO.  12-30 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an initial compensable rating for 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. Johnson, Counsel 




INTRODUCTION

The Veteran served on active duty from April 1970 to January 
1971.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a June 2011 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).


FINDING OF FACT

Since the grant of service connection, the Veteran's PTSD 
has been productive of no more than moderate occupational 
and social impairment.


CONCLUSION OF LAW

The criteria for an initial rating of 30 percent, and no 
more, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.130, 
Diagnostic Code (DC) 9411 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  VA must notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate a claim, which information and 
evidence VA will obtain, and which information and evidence 
the claimant is expected to provide.  

The appeal arises from the Veteran's disagreement with the 
initial evaluation following the grant of service 
connection.  Once service connection is granted the claim is 
substantiated, additional notice is not required, and any 
defect in the notice is not prejudicial and will not be 
discussed.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).   

The Veteran's service treatment records and VA medical 
treatment records have been obtained.  He did not identify 
any private treatment records pertinent to the appeal.  
38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran has not 
indicated, and the record does not contain evidence, that he 
is in receipt of disability benefits from the Social 
Security Administration.  38 C.F.R. § 3.159 (c) (2).  A VA 
examination was conducted in May 2011; the Veteran has not 
argued, and the record does not reflect, that this 
examination was inadequate for rating purposes.  38 C.F.R. 
§ 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 
(2007).  The VA examination report is adequate for the 
purposes of deciding the claim on appeal because the 
examiner conducted a clinical evaluation, reviewed the 
medical history, and described the disability in sufficient 
detail so that the Board's evaluation is an informed 
determination.  See Barr v. Nicholson, 21 Vet. App. 303, 311 
(2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); 
Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  
The Veteran does not allege, nor does the record show, that 
his disability has worsened in severity since this 
examination.

Analysis

Disability evaluations are determined by comparing a 
Veteran's symptoms with criteria set forth in VA's Schedule 
for Rating Disabilities, which are based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2012).  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher of the two evaluations is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2012).  After careful 
consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the Veteran.  38 C.F.R. 
§ 4.3 (2012).

The Veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. § 4.1 
(2012); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Where, as here, the question for consideration is the 
propriety of the initial evaluation assigned, consideration 
of the medical evidence since the effective date of the 
award of service connection and consideration of the 
appropriateness of a staged rating are required.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

In making all determinations, the Board must fully consider 
the lay assertions of record.  A layperson is competent to 
report on the onset and continuity of his current 
symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 
(1994).  

The Veteran's disability is currently rated under 38 C.F.R. 
§ 4.130, DC 9411.  Under DC 9411, a 0 percent rating is 
assigned when a mental condition has been formally 
diagnosed, but symptoms are not severe enough either to 
interfere with occupational and social functioning or to 
require continuous medication.

A 10 percent rating is assigned for occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress; or symptoms 
controlled by continuous medication.

A 30 percent rating is assigned for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due 
to such symptoms as:  depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment; mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent evaluation is warranted for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relationships, judgment, thinking, or 
mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in adapting 
to stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  

Finally, a 100 percent evaluation is warranted for total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent ability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  

In assessing the evidence of record, it is important to note 
that the GAF score is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Richard v. Brown, 9 
Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL 
OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  A score of 
51-60 is assigned where there are "Moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) OR moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers)."  Id.

Historically, service treatment records do not show any 
diagnosis or treatment related to a psychiatric disorder.  
The post-service VA treatment records from 2010 to 2011 also 
do not reflect treatment for PTSD.  

In a letter dated in February 2011, a clinical therapist 
from the Shreveport Vet Center indicated that the Veteran 
had undergone individual and group psychosocial therapy in 
July 2008 for symptoms of sleep disturbances, flashbacks, 
emotional numbness, loss of interest in activities, survival 
guilt, difficulty concentrating, depression, feeling of 
uselessness, and drug and alcohol use.  The therapist 
reported that the PTSD-related symptoms had affected the 
Veteran's marriage and social activities, and caused him to 
have difficulty concentrating and functioning in a social 
environment.  

The treatment records from the Vet Center show that about 
five sessions were conducted in July 2008 and that the 
Veteran reported symptoms as described above.  The notes 
further reveal that the Veteran consistently denied any 
suicidal or homicidal ideation, audio and visual 
hallucinations, or inappropriate behavior.  His mood ranged 
from euphoric to dysphoric; his affect ranged from flat to 
broad.  He was always clean and fully oriented.

In connection with the claim for service connection, the 
Veteran was scheduled for a VA examination in March 2011.  
The examiner noticed the smell of alcohol when the Veteran 
entered the office.  The Veteran's speech was slurred and he 
had difficulty responding to questions.  He indicated that 
he had been drinking.  The examiner was unable to complete 
the examination because Veteran was unable to appropriately 
respond to questions. 

At a VA examination in May 2011, the Veteran reported 
symptoms of sleep impairment.  He reported that he had been 
unable to develop or maintain relationships, and that he no 
longer enjoyed some activities that he used to, such as 
hunting.  The Veteran stated that he had not seen his wife 
since their wedding day and was divorced.  He did not have 
any children.  His longest relationship lasted one year.  As 
for his description of his social relationships, he stated 
"Got all kind of friends." He noted that he lived with his 
90 year old mother.  He enjoyed building things, restoring 
furniture, and watching television.  He denied a history of 
suicide attempts.  When asked about a history of violence he 
stated "I ran the bars.  What do you think?"  However, he 
specifically denied symptoms of anger and irritability and 
episodes of violence.  He indicated he had not had any panic 
attacks in the last couple of years.  

On mental status examination, the Veteran was clean and 
casually dressed.  Speech was slurred.  Psychomotor activity 
was unremarkable.  His attitude was cooperative.  His mood 
was good and affect was normal.  Attention was intact and he 
was oriented to person, place, and time.  Thought process 
and content were unremarkable and no delusions or 
hallucinations were reported.  Judgment and insight were 
intact.  Impulse control was good.  There were no episodes 
of violence.  He denied homicidal and suicidal thoughts.  He 
was able to maintain minimum personal hygiene.  He was 
unable to interpret proverbs appropriately.  He did not have 
obsessive/ritualistic behavior.  His memory was normal.  The 
examiner noted that based on the psychometric test data, the 
Veteran's PTSD symptoms were mild.  However, the examiner 
also indicated that people with similar profiles have high 
levels of depression and anxiety; marginal levels of 
adjustment, and are reluctant to become involved with 
others.  

The examiner provided AXIS I diagnoses of PTSD; alcohol 
dependence; and alcohol-induced mood disorder.  The alcohol-
induced mood disorder was secondary to alcohol dependence.  
The Veteran's GAF was 60.  The AXIS II diagnosis was 
personality disorder, not otherwise specified, with 
antisocial and schizoid traits.  The examiner indicated that 
the PTSD contributed to the Veteran's relationship problems 
and his decreased quality of life.  His alcohol dependence 
also contributed to his decreased quality of life, and his 
mood disorder was secondary to it.  The examiner noted that 
it is not clinically or ethically possible to completely 
separate the functional deficits contributed by each 
disorder.  The examiner also determined that the Veteran's 
prognosis was poor; however, he did not require continuous 
medication for control.   Finally, the examiner indicated 
that there is no occupational impairment due to the PTSD 
symptoms.

VA treatment records show outpatient treatment for PTSD 
beginning in 2012.  An April 2012 note indicates that the 
Veteran denied thoughts of suicide.  On psychosocial 
assessment in July 2012, he was found to be alert and 
oriented, but anxious.

At a May 2012 psychological evaluation, the Veteran reported 
feelings of hopelessness, due to his finances, and 
impulsivity.  He also reported insomnia.  On mental status 
examination, he was fully oriented.  His speech was normal.  
He was adequately dressed and groomed, and his attitude and 
behavior were appropriate.  His mood was dysphoric and his 
affect was appropriate.  Thought process was normal.  
Insight was adequate, judgment was intact, and impulsivity 
was good.  The Veteran reported suicidal ideation occurred 
three to four times a week, but without plan or intent, and 
he indicated that such thoughts were "easily pushed away."  
The psychologist assessed his suicide risk to be low.  The 
Veteran's GAF was 60.

Another May 2012 clinic note shows the Veteran received a 
score of 28 on the Beck Anxiety Index, which was noted to be 
indicative of moderate to severe anxiety.  He received a 
score of 35 on the Beck Depression Inventory, which was 
noted to be indicative of severe depression.  

An August 2012 clinic note shows the Veteran denied suicidal 
and homicidal ideation.  However, the note also indicates 
that he endorsed suicidal ideations three to four times a 
week, but without plan or intent, and he indicated that such 
thoughts were "easily pushed away."  Objectively, he 
displayed a dysphoric mood and appropriate affect.

Based on a review of the evidence and the Veteran's entire 
history, the Board finds that since the grant of service 
connection, the Veteran's PTSD has manifested with symptoms 
that more closely approximate the criteria for a 30 percent 
rating.  That is, his symptoms have resulted in no worse 
than moderate occupational and social impairment.  See 
38 C.F.R. §§ 4.1, 4.130 (DC 9411); see Fenderson, 12 Vet. 
App. at 126.

The clinical findings contained in the VA outpatient 
treatment records and examination reports, as well as the 
Veteran's competent and credible lay statements, show the 
PTSD primarily manifests with symptoms of impaired sleep; 
anxiety, depression, and feelings of detachment from others 
(i.e. disturbance of mood); lack of interest in activities 
(i.e. disturbance of motivation); and some difficulty in 
establishing and maintaining relationships.  All of these 
symptoms have resulted in no more than a mild to moderate 
degree of social and occupational impairment.  These PTSD 
symptoms are accounted for in a disability rating of 30 
percent, and are shown to have been present since the grant 
of service connection.

The Board has considered whether ratings higher than 30 
percent are warranted for any period during this appeal, but 
finds that the evidence does not support the assignment of a 
higher rating.  

While the May 2011 VA examiner indicated that people with 
similar psychometric profiles to the Veteran have difficulty 
in establishing and maintaining effective relationships, 
there is no indication that the Veteran himself is incapable 
of either establishing or maintaining effective social or 
work relationships, or that he is totally impaired due to 
PTSD.  The Veteran has been able to maintain social 
relationships, despite his reported problems with 
relationships and self-perceived lack of emotions, as he has 
reported that he has "Got all kind of friends" and he 
resides with his mother.  The Veteran has not asserted that 
he has any difficulty with work relationships specifically, 
and the VA examiner determined that the PTSD does not cause 
any occupational impairment.  The evidence therefore does 
not suggest an inability to establish and maintain effective 
work and social relationships.  

Moreover, the Veteran's speech and insight are intact.  
Symptoms such as flattened affect, panic attacks, and 
difficulty in understanding complex commands have not been 
shown.  The Veteran has not displayed difficulty with his 
memory.  There is no current evidence in the record to 
suggest that he has had any periods of violence, despite his 
vague assertion that he "ran the bars;" disorientation, 
neglect of hygiene, stereotyped speech, inappropriate 
behavior, impaired judgment, impaired impulse control, 
impairment in short or long term memory, panic attacks or 
gross impairment in his thinking or communication.  The 
Veteran does not contend otherwise.  Significantly, the VA 
examiner's overall clinical impression was that the 
Veteran's PTSD symptoms were no more than mild in severity.  

Although the Veteran reported suicidal thoughts at his May 
2012 psychosocial assessment, he stated that these thoughts 
are easily pushed away and the psychologist determined that 
his actual suicide risk is low.  There is no other evidence 
of a history of suicidal ideation, thoughts, or attempts in 
the records.  It is also significant to note that despite 
the Veteran's reported suicidal thoughts, the psychologist 
assigned a GAF of 60, thereby indicating that the overall 
severity of his symptomatology-including these thoughts- was 
no more than moderate.  There is no other indication from 
the record, nor does the Veteran assert, that any thoughts 
of suicide cause significant distress or impairment in terms 
of social, occupational or other important areas of 
functioning such that his disability should be rated as 
severe, and thus higher than 50 percent. 

For the foregoing reasons, the Veteran is entitled to an 
initial evaluation for his PTSD of 30 percent, since the 
grant of service connection.  At no point in time does the 
evidence show that the criteria for a rating higher than 30 
percent are more nearly approximated.  See Fenderson at 12 
Vet. App. 126; 38 U.S.C.A. § 5107(b).  

The evidence shows that the Veteran's service-connected PTSD 
results in symptoms of impaired sleep, anxiety, depression, 
and lack of interest in activities and feelings of 
detachment from others; the rating criteria considered in 
this case reasonably describe the Veteran's disability level 
and these symptoms.  The Veteran's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation for the service-connected PTSD disability is 
adequate, and referral is not required.  Thun v. Peake, 22 
Vet. App. 111 (2008); 38 C.F.R. § 3.321(b)(1).

Finally, the Board has considered whether a claim of total 
disability based on individual unemployability was inferred 
in accordance with Rice v. Shinseki, 22 Vet. App. 447 
(2009).  Although the Veteran is not employed, the evidence 
does not show, nor does the Veteran assert, that this is 
attributable to his service-connected PTSD.  Indeed, the VA 
examiner opined that the PTSD does not have an impact on his 
ability to work.  As there is no evidence of unemployability 
due to PTSD; the question of entitlement to a TDIU is not 
raised.

ORDER

An initial evaluation of 30 percent, and no more, for PTSD 
is granted.



____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


